DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Paul W. Churilla on 03/10/2021.

Amend the following claims as follows:

1. A packaged semiconductor device apparatus comprising: 
a conductive paddle;
a semiconductor die coupled with the conductive paddle, the conductive paddle having a surface coupled with the semiconductor die;
a conductive clip having a first portion with a first thickness and a second portion with a second thickness, the first thickness being greater than the second thickness, the first portion being coupled with the semiconductor die;
a molding compound encapsulating the semiconductor die and at least partially encapsulating the conductive paddle and the conductive clip; and
a signal lead that is at least partially encapsulated in the molding compound, 
the conductive clip including:

a second piece having a first portion included in the first portion of the conductive clip and a second portion included in the second portion of the conductive clip, wherein the signal lead has a surface coupled with the second piece at the second portion of the conductive clip,
the first piece of the conductive clip being disposed between the semiconductor die and the second piece of the conductive clip, the first piece of the conductive clip being coupled to the semiconductor die and the second piece of the conductive clip being coupled to the first piece of the conductive clip.

9.	A packaged semiconductor device apparatus comprising:
a conductive paddle;
a semiconductor die having a first surface coupled with the conductive paddle, and a second surface, the second surface of the semiconductor die being opposite the first surface, the conductive paddle having a surface coupled with the first surface of the semiconductor die;
a conductive clip having a first portion with a first thickness and a second portion with a second thickness, the first thickness being greater than the second thickness, the first portion being coupled with the second surface of the semiconductor die,

the conductive clip including:
a first piece included in the first portion of the conductive clip; and 

the first piece of the conductive clip being disposed between the semiconductor die and the second piece of the conductive clip, the first piece of the conductive clip being coupled to the semiconductor die and the second piece of the conductive clip being coupled to the first piece of the conductive clip; and
a signal lead having a surface coupled with the second piece at the second portion of the conductive clip.


Allowable Subject Matter
Claims 1-2, 7-9, 12-15, 20 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 1-2, 8-9 and 12-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a packaged semiconductor device apparatus comprising: 
the conductive clip including:
a first piece included in the first portion of the conductive clip; and 
a second piece having a first portion included in the first portion of the conductive clip and a second portion included in the second portion of the conductive clip, wherein the signal lead has a surface coupled with the second piece at the second portion of the conductive clip (as claimed in claims 1 and 9), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 7, 20 and 22 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a packaged semiconductor device apparatus comprising: 
a surface of the conductive paddle being exposed through the molding compound on a first side of the packaged semiconductor device apparatus, and 
a surface of the conductive clip being exposed through the molding compound on a second side of the packaged semiconductor device apparatus, the second side being opposite the first side (as claimed in claim 20), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Pertinent Prior Arts
Listed in the attached PTO-892 Form are pertinent prior arts disclosing similar inventive concept as the current application.


Conclusion
6. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISMAIL A MUSE/Primary Examiner, Art Unit 2819